DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/25/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, it is unclear how the members can conform to other leading edge surface and the trailing edge surface of the spar when those surfaces are part of the exterior of the spar and the mandrel made of the members in inserting into the spar, i.e. the mandrel is on the inside not the outside of the spar.  For the purposes of examination, this is considered to refer to the inner surface of the leading and trailing edges. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, and 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jones et al.(US Publication 2016/0339661).
Jones et al. discloses a method of assembling a mandrel comprising assembling a plurality of interlocking members to form a compartment, the members having an outer surface that conforms to the inner surface of a spar and inserting an inner member into the compartment which makes contact with a portion of each of the members.(Figure 5, [0015];[0044]-[0048])
Regarding claim 2, Jones et al. shows a tongue and groove.(Figure 5)
Regarding claim 3, Jones et al. shows inserting tongues into grooves.(Figure 5)
Regarding claim 7, Jones et al. discloses joining together sub-members to form members.(Figure 5; [0048])
Regarding claim 13, Jones et al. discloses members conform to the inner surface of the leading and trailing edges of the spar.([0040]-[0041])
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. as applied to claims 1 above, and further in view of Tessier et al.(US Publication 2017/0072598).
Jones et al. does not disclose the inner member having a plurality of vanes extending radially outward from the inner member. Tessier et al. discloses it is known when making a mandrel to have an inner member with a plurality of vanes which extend outward so the inner member can interlock with out outer members.(Figure 2, 212)  It would have been obvious to one of ordinary skill in the art at the time of filing to have the inner member have a plurality of vanes extending outward like that of Tessier et la. since this would allow the inner member to slide along the grooves.([0018[)  And since this is a well-known and conventional method of interlocking mandrel members as shown by Tessier et al.(Figure 2)
Regarding claim 5, while Tessier et al. shows more than one vanes for some of the members, it also shows using one vanes per member for others and discloses each member can be made of multiple parts.(Figure 4; [0020])  It would have been obvious to one of ordinary skill in the art at the time of filing to have the same number of vanes as support members since this allows each member to have a track to slid on as desired by Tessier et al.[0018]
Regarding claim 6, since Tessier et al. disclose the vanes slide along the grooves, one in the art would appreciate the mandrel would be formed in this manner, i.e. by sliding the banes along the grooves.[0018]
Allowable Subject Matter
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or clearly suggest inserting an assembled mandrel into an already present opening in an uncured spar.  This is considered to require the layers of the spar are already laid up and the mandrel is inserted between these layers.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746